J-A28026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE OF ANNA MARIE              :   IN THE SUPERIOR COURT OF
 LEIPOLD, DECEASED                        :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: SCOTT M. HINES AND            :
 KELLY A. SCHUELTZ                        :
                                          :
                                          :
                                          :   No. 230 WDA 2020

              Appeal from the Order Entered January 22, 2020
   In the Court of Common Pleas of Westmoreland County Orphans’ Court
                           at No(s): 6518-0670


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                        FILED FEBRUARY 10, 2021

      Scott M. Hines and Kelly A. Schueltz (Appellants) appeal from the

Orphans’ Court order denying their petition for special relief. We affirm.

      The case has a convoluted history. In a prior decision, we quoted the

Orphans’ Court summary of the procedural history as follows:

            This matter is before th[e Orphans’ C]ourt regarding
            an appeal of an order issued by [it] on July 19, 2018,
            which denied the Petition for Judicial Sale of Real
            Estate in this matter filed by Appellants Scott M. Hines
            and Kelly A. Schueltz, Administrators of the Estate of
            Anna Marie Leipold.

            The estate of Anna Marie Leipold contains real
            property [the Property] located at 444 North Market
            Street, Ligonier, Pennsylvania, 15658 which is
            presently subject to a mortgage with Quicken Loans
J-A28026-20


              [Inc.][1] consisting of an outstanding balance of
              approximately $77,129.41 at the time of death of the
              decedent.[2] Subsequent to their appointment as
              administrators, [Appellants] received an offer of
              $82,000.00 for the sale of the property, and
              requested court approval for the judicial sale of the
              property, as the selling price would not be sufficient
              to satisfy the mortgage lien and outstanding claims
              against the property.

              [Appellants] requested the sale pursuant to 20
              Pa.C.S.A. § 3353, which allows the [c]ourt to
              authorize sales of encumbered or otherwise
              unavailable real or personal property for the proper
              administration and distribution of the estate.

                                          * * *

              [Quicken objected to the petition for judicial sale] at
              the time of presentation of [Appellants’ petition].

                                          * * *

              [Appellants argued] that the sale would be in the
              interest of the proper administration and distribution
              of the estate[. . . . ] The [c]ourt simply cannot order
              a free and clear sale of the property without the
              consent of the mortgagee pursuant to 20 Pa.C.S.A. §
              335[7](b)[.]

        Orphans’ Court Order Pursuant to Pa.R.A.P. 1925(a), 8/27/18, at
        1-2 (internal quotation marks omitted).

In Re: Estate of Leipold, 208 A.3d 507, 509-10 (Pa. Super. 2019) (footnote

omitted).




____________________________________________


1   Quicken Loans Inc. (Quicken) is the mortgagee.

2   Appellants did not make any mortgage payments after the decedent died.

                                           -2-
J-A28026-20


        During the pendency of their prior appeal, Appellants did not seek a stay

or injunction. See Pa.R.A.P. 1732(a); Orphans’ Court Opinion, 4/01/20, at 3.

On October 18, 2018 -- two months after Appellants filed the prior appeal --

Quicken filed an action in mortgage foreclosure at a separate docket. Despite

receiving notice, Appellants did not answer the complaint, file preliminary

objections, seek a stay of the proceedings because of the pendency of their

appeal, or otherwise respond to the foreclosure proceedings.            Quicken

obtained a default judgment in the amount of $88,432.32 on December 28,

2018.     Appellants did not seek to open the judgment, strike it, or file an

appeal.

        Approximately four months later, on April 23, 2019, this Court reversed

the order denying the petition for judicial sale and remanded the case.

Leipold, 208 A.3d at 513-14. However, as a result of Quicken’s foreclosure

action, a Sheriff’s sale of the Property took place on May 6, 2019. Appellants

did not seek to stay or otherwise object to that action despite the entry of this

Court’s decision. Quicken purchased the Property and a Sheriff’s Deed was

entered on June 17, 2019. A status conference occurred two days later, on

June 19, 2019, but the parties were unable to reach a settlement.

        Quicken conveyed the Property to the United States Secretary of

Housing and Urban Development by deed on August 13, 2019. Appellants did

not take any action to prevent the conveyance. Instead, Appellants presented

a petition for special relief with the Orphans’ Court. Although the petition was


                                       -3-
J-A28026-20


not docketed, the parties do not dispute its existence, and according to the

Orphans’ Court, Appellants sought: (1) abatement of the mortgage

foreclosure proceeding, (2) $17,335.36 from Quicken to reimburse the Estate,

and (3) after distribution, that Appellants be permitted to convey the property

to Quicken by quitclaim deed. Orphans’ Ct. Op, at 2. The court denied both

the petition and Appellants’ subsequent motion for reconsideration.           This

timely appeal followed.3

       Appellants raise a single issue for our review:

       1. Can a mortgagee prosecute mortgage foreclosure proceedings
          against a decedent’s estate while judicial sale proceedings are
          pending involving the same parties, the same subject matter,
          and the same relief being sought?

Appellants’ Brief at 4.

       We begin with our standard of review:

       When an appellant challenges a decree entered by the Orphans’
       Court, our standard of review requires that we be deferential to
       the findings of the Orphans’ Court.

       [We] must determine whether the record is free from legal error
       and the court’s factual findings are supported by the evidence.
       Because the Orphans’ Court sits as the fact-finder, it determines
       the credibility of the witnesses and, on review, we will not reverse
       its credibility determinations absent an abuse of that discretion.
       However, we are not constrained to give the same deference to
       any resulting legal conclusions. Where the rules of law on which
       the court relied are palpably wrong or clearly inapplicable, we will
       reverse the court’s decree.



____________________________________________


3The Orphans’ Court did not order the filing of a concise statement of errors
complained of on appeal, although it filed an opinion on April 1, 2020.

                                           -4-
J-A28026-20


In re Staico, 143 A.3d 983, 987 (Pa. Super. 2016) (citations and quotation

marks omitted).

      We next examine whether and to what extent we may address

Appellants’ issue, and emphasize that their argument is scattershot,

undeveloped and unsupported by legal authority.        Appellants’ argument is

essentially conclusory rhetoric excoriating Quicken and the Orphans’ Court.

For example, Appellants assert, “Quicken [ ] has not acted reasonably in its

failure to accept the dictates of the law. . . [and] the [Orphans’ C]ourt has

persisted in its unjustifiable defense of Quicken [.]” Appellants’ Brief at 15.

Appellants provide no support for their claim that Quicken acted contrary to

the law, and do not address Appellants’ repeated failure to act. Appellants’

Brief at 5-16.

      We have explained:

      The Rules of Appellate Procedure state unequivocally that each
      question an appellant raises is to be supported by discussion and
      analysis of pertinent authority. Appellate arguments which fail to
      adhere to these rules may be considered waived, and arguments
      which are not appropriately developed are waived. Arguments not
      appropriately developed include those where the party has failed
      to cite any authority in support of a contention. This Court will not
      act as counsel and will not develop arguments on behalf of an
      appellant. Moreover, we observe that the Commonwealth Court,
      our sister appellate court, has aptly noted that [m]ere issue
      spotting without analysis or legal citation to support an assertion
      precludes our appellate review of [a] matter.


Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (citations

and quotation marks omitted).



                                      -5-
J-A28026-20



      Appellants’ argument contains no legal analysis and cites no legal

authority to support their assertions, particularly their claim that the doctrine

of lis alibi pendens applies. Appellants do not address the Orphans’ Court’s

reasoning that “the parties are the same, however the causes of action, rights

and damages are drastically different, with the first case involving the

administration of an estate and the second being a mortgage foreclosure

action.” Orphans’ Ct. Op., at 3; see also Richner v. McCance, 13 A.3d 950,

957-58 (Pa. Super. 2011) (footnote and citations omitted) (“To assert

successfully the defense of lis pendens, i.e., the pendency of a prior action, it

must be shown that ‘the prior case is the same, the parties are the same, and

the relief requested is the same.’”).

      Also, Appellants do not attempt to refute the Orphans’ Court’s

conclusion that they needed to raise their claim in the foreclosure action.

Orphans’ Ct. Op., at 3; see Pa.R.Civ.P. 1028(a)(6) (preliminary objections to

a complaint can be filed because of the pendency of a prior action). As the

Orphans’ Court simply but adroitly stated, “[t]he result of the [Property] sale

may have been avoided through Appellants’ participation in the foreclosure

action[.]”   Orphans’ Ct. Op., at 4.     Finally, Appellants ignore the court’s

determination that the sale of the Property renders their action moot.

Orphans’ Ct. Op., at 4.




                                        -6-
J-A28026-20



       In sum, Appellants have failed to present a meaningful legal argument

on appeal, and after careful consideration, we affirm the denial of relief.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2021




____________________________________________


4 The record supports the Orphans’ Court’s determination that Appellants did
not act to protect their interest in the Property by failing to: (1) file a stay or
an injunction in the prior appeal; (2) file preliminary objections, an answer,
or a stay in the mortgage foreclosure action; (3) move to open, to strike, or
appeal the mortgage foreclosure action; or (4) object to the Sheriff’s sale, et
cetera. Orphans’ Ct. Op., at 3-4. A party cannot sit silent and then later
argue reversible error occurred. See Maya v. Johnson and Johnson, 97
A.3d 1203, 1219 (Pa. Super. 2014); see also Estate of Krasinski, 218 A.3d
1245, 1258 (Pa. 2019) (affirming Superior Court’s finding of waiver, where
beneficiary failed to take appeal of right pursuant to Pa.R.A.P. 342(a)(6), and
instead waited until after real property was sold to take any action to object
to sale).

                                           -7-